The Honorable Stanley Russ State Senator and Chairman, Legislative Joint Auditing Committee State Capitol Building, Room 172 Little Rock, AR 72201
Dear Senator Russ:
This is in response to your request for an opinion concerning the application of Ark. Code Ann. 25-17-208 to all state honorary boards and commissions. Specifically, you have asked whether25-17-208, which requires quarterly meetings of state honorary boards and commissions, is applicable to all state honorary boards and commissions, or just those created by Ark. Code Ann.25-17-201.  Although the question is an extremely close one, I am of the opinion that 25-17-208 does indeed apply to all state honorary boards and commissions.
The primary support for the above conclusion is grounded in the interpretation of Ark. Code Ann. 25-17-201 et seq.  First, several provisions under the subchapter, when referring to the "boards", use phrases such as "boards created in 25-17-201", and "boards under the provisions of 25-17-201".  (Ark. Code Ann.25-17-202 — 203).  Other provisions do not include this distinction.  See Ark. Code Ann. 25-17-204 and 25-17-207.  The plain reading of the subsection thus lead to the conclusion that some provisions are applicable only to the boards created in25-17-201, and some are not similarly limited.
Second, and more importantly, the specific provision about which you have inquired itself provides:
(a)  Each board or commission shall meet
     in regular session at least once during each quarterly period . . . . (emphasis added).
The flaw in the argument that this provision applies only to the boards and commissions created pursuant to 25-17-201 is evident. No commissions are created under 25-17-201.  That subsection creates six honorary boards.  All language of an act must be given effect.  Glover v. Henry, 231 Ark. 111, 328 S.W.2d 382 (1959). It must therefore be concluded that the provision was intended to apply to honorary boards and commissions, or at the very least, commissions, other than those created in 25-17-201.
Additional support for this conclusion is found in Walther v. McDonald, 243 Ark. 912, 422 S.W.2d 854 (1968).  Although Walther did not involve precisely the same issue, and was decided before the two provisions (formerly Ark. Stat. Ann. 6-602 and 7-201) were codified under the same subsection, the court in that case stated:
     It is common knowledge of which we take judicial notice that since 1943 many honorary boards and commissions have been established which are in no way related to, or of the nature of, the ones mentioned above [meaning Act 1 of 1943 now codified in Ark. Code Ann.  25-17-201], and which may be subject to the provisions of Act 417.  Walther, supra at p. 916.
The Walther court clearly recognized that Act 417 of 1947 (now codified in Ark. Code Ann. 25-17-204 and 25-17-208) could apply to honorary boards and commissions other than those created under25-17-201.  It appears that this represents the current state of the law.
The foregoing opinion, of which I approve, was prepared by Assistant Attorney General, Elana L. Cunningham.
Sincerely,
STEVE CLARK Attorney General
SC: arb cc:
   Mr. Roger Norman Legislative Auditing Committee State Capitol
     Mr. Sam Bratton Governor's Office State Capitol